Title: From George Washington to Benjamin Lincoln, 7 November 1786
From: Washington, George
To: Lincoln, Benjamin



My Dr Sir,
Mount Vernon 7th Novr 1786.

I have, I think, seen your name mentioned as President of the Society of the Cincinnati in the State of Massachusetts. For this reason I give you the trouble of the enclosed address.
I hope your wishes were fully accomplished in your Eastern trip. Are your people getting mad? are we to have the goodly fabrick that eight years were spent in rearing, pulled over our heads? What is the cause of all these commotions? When & how is it to end? I need not tell you how much I am My dear Sir Yr most obedt & affect Hble Servant

Go: Washington

